Judgment reversed upon the law and the facts, and new trial granted, costs to abide the event. We think that the only ground of negligence which should have been submitted to the jury was the failure of the captain to slow down the ship while the work in which plaintiff’s intestate was engaged was being performed. There was also prejudicial error in the justice’s charge in regard to turning the ship after the accident. Rich, Jaycox, Young and Kapper, JJ., concur; Lazansky, J., votes to reverse the judgment and to dismiss the complaint upon the ground that no actionable negligence was shown.